            Case 1:18-cv-05473-LJL Document 54 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/15/2020
                                                                       :
ADVANCED WATER TECHNOLOGIES, INC.,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      18-cv-5473 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
AMIAD U.S.A., INC.                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties are HEREBY ORDERED to appear for telephonic oral argument on
Defendant’s motion to amend (Dkt. No. 36) on April 23, 2020 at 3:00 p.m. Parties are directed to
call (888) 251-2909 and use access code 2123101.

       IT IS FURTHER ORDERED that the parties should come prepared to discuss the
following topics:

    1. Whether the provisions in the contract regarding “continuing and responsible efforts” and
       cooperation on “efforts to sell Amiad filtration”:
           a. impose independent contractual obligations,
           b. the scope of any such obligations.
    2. Any other contractual or extracontractual obligations Amiad relies on as the source of the
       obligation that AWT’s alleged conduct violates.
    3. What language in the contract (or in the law) AWT relies on for the proposition that,
       assuming there was a contractual breach, Amiad’s remedy is limited to not renewing the
       contract.
    4. Whether N.Y. U.C.C. § 2-306(2) applies to any issue presented by this motion.

       To the extent that any party intends to rely on case law to address any of these issues,
such party should be prepared with citations.


        SO ORDERED.

Dated: April 15, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
